Byer

> Cliente. YPF Energia Eléctrica S.A.
Ubicacién. Cafhadoén Ledn — Provincia de Santa Cruz
Fecha. 15 de Mayo de 2017

Informe. EIA PECL 001/17

Linea de Base de Biota
Parque E6lico Cafiadon Leén

Y Scudelati & Asociados

Asesores

KA

Estudio de Impacto Ambie

Parque Edlico Ca
Linead

Leon
de Biota

"Soa

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

1 RESUMEN EJECUTIVO

2 FLORA NATIVA E INTRODUCIDA
2.1 UBICACION DE LOS SITIOS DE RELEVAMIENTO

INDICE

2.2 METODOLOGIA DE RELEVAMIENTO

2.3 METODOLOGIA DE ANALISIS
2.4 FICHAS DE ESPECIES...
2.5 INDICADORES .....sessessesssssssssssesessssssssvsssnnnnnnetssseeseeeeceeeeeesesssssnnnnnnmstssisesseeeeceeseessennennentee

3 FAUNA NATIVA E INTRODUCIDA..

3.1 UBICACION DE LOS RELEVAMIENTOS
3.2 FICHA DE FAUNA REPRESENTATIVA..........ccsccscssessssesseseesesessesesessssestesesnesneseensaneneee

4 CONCLUSIONES 1.0... ceeccccccecseseecscseseeeeeeeescseseneescscseseeescsesssesescseseeeeeseasieees 35

5 BIBLIOGRAFIA .....esseecsseesssecesstessneessscesnscesnsecsneesnseesnsessneessneesnseesneeesneeenneesees 36

15 de Mayo de 2017

Pagina 2 de 36

KA

Cliente. YPF Ene! EIA PECL 00:

Autor. Scudelati & Asocia

1 RESUMEN EJECUTIVO

El presente relevamiento fue desarrollado por personal de Scudelati & Asociados SA el

15 de Mayo de 2017 (otofio), como parte de las tareas preliminares a ejecutar por la

Empresa.

El relevamiento de flora se desarrollé mediante la utilizacién de transectas de variada
longitud conforme a la geografia del terreno y de un ancho de 2 metros. Fueron
relevadas la totalidad de las transectas propuestas (5 transectas). Las transectas
fueron geoposicionadas en Google Earth Pro y las mismas son descriptas en forma

grafica en el Anexo | del presente informe.

Durante el presente monitoreo fueron identificadas 15 especies de las cuales se

realizaron fichas de identificacién de cada una de ellas.

Para cada una de las transectas, se elaboraron indicadores de abundancia, riqueza,
equitabilidad y diversidad. Como asi también indicadores de coberturas. Como
conclusion, en relacién a la cobertura se puede observar que el promedio de suelo

desnudo es un 17%.

En lo que respecta a fauna, fue identificado 1 mamifero mediante su visualizacién en

la zona, el cual fue Lama guanicoe (guanaco).

idelati.com.ar

15 de Mayo de 2017 Pagina 3 de 36
KA

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén

Linea de Base de Biota

ye Pr

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

2 FLORA NATIVA E INTRODUCIDA

2.1 UBICACION DE LOS SITIOS DE RELEVAMIENTO

En la siguiente tabla se indican los puntos de monitoreo elegidos para el presente

relevamiento de campo.

FLA | 46°35'24.35"S 67°42'8.26"0
F 46°35'23.30"S 67°42'9.40"0

FL2 | 46°35'6.30"S 67°40'13.69"0
F 46°35'7.56'S 67°40'14.19"0

FL3 | 46°35'2.49"'S 67°39'1.93"0
F 46°35'3.61'S 67°39'2.91"O

FLA | 46°35'28.15"S 67°39'23.72"0
F 46°35'29.23"S 67°39'24.84"0

FLS | 46°36'43.55"S 67°39'1.88"O
F 46°36'43.85"S 67°39'3.71"0

FLG | 46°37'2.01'S 67°37'38.10"0
F 46°37'2.86'S 67°37'36.59"'0

FLT | 46°36'21.08"S 67°34'40.04"0
F 46°36'19.75"S 67°34'39.85"0

FLg | 46°36'59.27'"S 67°36'16.21"0
F 46°36'59.70"S 67°36'14.41"0

FLO | 46°34'36.55"S 67°38'11.56"0
F 46°34'35.48"S 67°38'10.45"0

FL10 | 46°35'4.11'S 67°36'37.04"0
F 46°35'3.78'S 67°36'35.22"0

Tabla 01. Ubicaci6n de sitios de relevamiento.

15 de Mayo de 2017

Pagina 4 de 36

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

Pr

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Imagen 01. Ubicacion de los sitios de relevamiento.

Imagen 02. Vista inicio transecta FL1.

15 de Mayo de 2017

Pagina 5 de 36

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

qv Pr |

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

33

Imagen 04. Vista inicio transecta FL3.

aaa a
cio transecta FL2.

15 de Mayo de 2017

Pagina 6 de 36

KA

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leon
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Imagen 05. Vista inicio transecta FL4.

Imagen 06. Vista inicio transecta FL5.

15 de Mayo de 2017

Pagina 7 de 36

%% Estudio de Impacto Ambiental '
Parque Edlico Cafiadén Len Y F |

Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. www.scudelati.com.ar

Imagen 07. Vista inicio transecta FL6.

Imagen 08. Vista inicio transecta FL7.

15 de Mayo de 2017 Pagina 8 de 36

F Estudio de Impacto Ambiental "
"ft, Parque Edlico Cafiadén Leon
¢ Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. www.scudelati.com.ar

Imagen 09. Vista inicio transecta FL8.

Imagen 10. Vista inicio transecta FLO.

15 de Mayo de 2017 Pagina 9 de 36

%Z Estudio de Impacto Ambiental "
Parque Edlco Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. www.scudelati.com.ar

Imagen 11. Vista inicio transecta FL10.

2.2 METODOLOGIA DE RELEVAMIENTO

Durante el relevamiento de campo se establecieron un total de 10 transectas de
monitoreo en el area del proyecto en funcidn de la vegetacion mas representativa de la

zona.

Para cada una de ellas, se establecié un ancho de reconocimiento de 2 metros y una
longitud de 50 metros en linea recta.

Durante el recorrido de las transectas se identificaron las distintas especies, se recabd
informacion fotografica y se estimd el porcentaje de cobertura y el porcentaje de suelo
desnudo de cada una de ellas.

En gabinete se procedié a la elaboraci6n de las fichas de identificacion y el desarrollo
de indicadores.

15 de Mayo de 2017 Pagina 10 de 36

* Estudio de Impacto Ambiental "
Parque Edlico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. scudelati.com.ar

2.3 METODOLOGIA DE ANALISIS

Sobre cada una de las transectas determinadas se establecieron diferentes

indicadores a saber con el objetivo de obtener informacién sobre:

‘w Cobertura. Indicador Porcentaje de cobertura

w Diversidad. Riqueza especifica, indice de Simpson, indice de Shannon-
Wiener y Numeros de Diversidad de Hill

~~ Equitabilidad. Indicadores Abundancia, Abundancia relativa, indice de Pielou
e indice de Hill.

A continuacion se realiza una breve descripcién de cada uno de los indicadores y su
uso.
2.3.1 INDICADOR DE COBERTURA

Porcentaje de cobertura. Este indicador permite identificar la cobertura de las
distintas especies sobre la transecta de monitoreo y establecer el porcentaje de
suelo sin cobertura. De aqui se puede establecer la potencial afectacién que

acciones de decapado y/o desbroce podrian realizar sobre la flora nativa.

2.3.2 INDICADORES DE EQUITATIVIDAD

Abundancia (n;). Permite mediante el censo en la transecta establecer la cantidad de

ejemplares por especie hallados.

Abundancia relativa (pi). Permite establecer la relacion entre el numero de
ejemplares de una especie en particular (n;) y el numero de ejemplares totales (N)

hallados en una transecta de monitoreo.

ny
Pi = V

indice de Pielou (J). Este indice permite establecer en forma especifica la
equitatividad. Toma valores entre 0 y 1 donde 1 significa la mayor biodiversidad en el
caso de que todas las especies tuvieran el mismo numero de individuos (Moreno,
2001).

15 de Mayo de 2017 Pagina 11 de 36

*Z Estudio de Impacto Ambiental "
Parque Edlico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. w.scudelati.com.ar

_ #H
J= ins

Donde: H es el indice de Shannon- Wiener y S es la Riqueza especifica

Equitabilidad de Hill (E). Combina los resultados la informacion de obtenida por el
indice de Shannon- Wiener y por el indice de Simpson utilizando los Numeros de
Hill.

E=N,/N,

Donde: N2 y N1 son los numeros de Hill.
2.3.3 INDICADORES DE DIVERSIDAD
Riqueza especifica (S). Es el total de especies presentes en el sitio de muestreo.

Cuanto mas alto es el valor, se entiende que el sitio tiene una maxima diversidad.

indice de Simpson (D). Establece la diversidad incorporando en un solo valor la
riqueza especifica y la equitabilidad.

Para la interpretacién de la diversidad (D) conforme este indice se utiliz6 el siguiente
criterio:

0,8-1,0 Muy Baja
0,6-0,8 Baja
0,4-0,6 Media
0,2-0,4 Alta
0,0-0,2 Muy Alta

Tabla 03. Escala de diversidad.

15 de Mayo de 2017 Pagina 12 de 36

*Z Estudio de Impacto Ambiental "
Parque Edlico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. www.scudelati.com.ar

indice de Shannon- Wiener (H). También permite determinar la diversidad de un area
de estudio ajustandolo el valor a la abundancia relativa de la especie utilizando el
logaritmo natural de la misma.

H= — Yia(pi x Inp;)

Numeros de Diversidad de Hill. Como forma de establecer indicadores comparables
en unidades (numeros de especies) se utilizaran los Numeros de Diversidad de Hill

donde:

No =S
N, =e"
No=D™

Estos numeros miden el numero efectivo de especies presentes en una muestra y son
una medida del grado de distribucién de las abundancias relativas entre las especies

donde:

No es del numero total de especies en la muestra; N; es el numero de las especies

abundantes y Np es el numero de las especies muy abundantes.

2.4 FICHAS DE ESPECIES

Debajo se indican las fichas de relevamiento de especies frecuentes halladas en las

transectas de monitoreo.

15 de Mayo de 2017 Pagina 13 de 36

‘4

Estudio de Impacto Ambiental

Parque Edlico Cafiadén Leén WY PF |

Linea de Base de Biota

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Fiche dé relevamento de campo

Nombre cientifico. Lycium chilense
Nombre vulgar. Yaoyin

Familia. Solanaceae

Comentarios. Arbustos poliformos, de
(0,1-)0,4-2 m de alto, erectos o
achaparrados, glabros a densamente
pubescentes con pelos simples, ramificados
y algunos glandurlares; tallos amarillentos a
castafio grisaceos, ramificados, con ramas
apenas rigidas a flexibles o con ramas
espiniformes y punzantes. Hojas sésiles o
cortamente pecioladas, planas,
membranaceas o carndsulas. Flores 5-
meras, solitarias, raro 2-3 por braquiblasto.
Baya roja o naranjada, globosa u ovoide, de
6-8 x ca. 4,5mm, el caliz crece a veces
acompafiando al fruto pero sin envolverio,

Ficha de relevarmento de campo

Nombre cientifico. Monttea aphylla
Nombre vulgar. Mata sebo

Familia. Plantaginaceae

Comentarios. Arbusto lefioso de hasta 3
m de alto, con ramas aguzadas hasta
espiniformes y corteza exfoliable de color
amarillento. Hojas pequefias caducas y
solamente en brotes muy tiernos, Flores
axilares en pices de las amas,
pubescentes, bibracteadas. Caliz tubuloso
con dientes triangulares, corola de 1,5-2
cm con una giba en la parte superior del
tubo, Fruto rodeado por el caliz
persistente, algo acrescente y carnoso, de
color amarillo cuando maduro, monocular
por aborto, con una sola semilla fértil.

Iptalle

15 de Mayo de 2017

Pagina 14 de 36

‘4

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Fiche de rPlevarmento de campo

Nombre cientifico, Carex argentina

Nombre vulgar. Coironcito

Familia. Cyperaceae

Comentarios. Densamente cespitosa. Tallo
de 3,4-4 cm, cubierto por las vainas foliares.
Hojas numerosas de 8-12 cm, lamina
semicilindrica, nervios prominentes, de
bordes ligeramente escabrosos. Espiguilla
andrégina de 10x5 mm; bractea inferior
foliacea, fértil; porcién masculina con 2-3
flores triandras; glumas femeninas agudas,
mucronadas, todas fértiles. Ultriculos de 5-6 x
2,5 mm, terminados gradualmente en rostro
brevisimo apenas bidentado; estigmas 3.
Aquenio obovoide de 2,6 mm; raquilla
secundaria de 3 mm, oval, terminada por un
apéndice setiforme.

Fiche de rPlevannento oe campe

Nombre cientifico. Chuquiraga avellanedae

Nombre vulgar. Trallao, quilembay

Familia, Asteraceae

Comentarios. Arbustos de 50-100 cm de alto,
hemisféricos, intrincadoramosos, espinosos,
con ramitas jovenes amarilientas, pubérulas @
giabras, con espinas axilares de 3-6 mm,
robustas. Hojas alternas, subsésiles, ovadas, de
10-30 x 5-10 mm, coridceas a rigidas, agudas y
espinescentes en el apice, glabras a pubérulas,
trinervadas, con el margen engrosado,
Capitulos sésiles, terminales y axilares,
Involucro cilindrico-acampanado de 2-2,25 x
0,5-1 cm. Flores 8-15, con corolas de 10-13
mm de largo, exteriormente pubescentes hacia
el apice, con un segmento mas profundo.

15 de Mayo de 2017

Pagina 15 de 36

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

""aza

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Fiche de relevarmento de campo

Nombre cientifico. Stipa speciosa
Nombre vulgar. Coiron amargo

Familia, Poaceae

Comentarios. Perenne, cespitosa de 30-
60 cm de altura. Cafias con 2-4 nudos,
glabras, a veces puberulentas o
pubescentes debajo de los nudos, éstos
cubiertos 0 no por las vainas, oscuros 0
no, hojas con vainas basales de color
ladrillo o rosadas. Sus flores son peque-
fias y dispuestas en conjunto. El polen es
dispersado por el viento y dan un
pequefio fruto seco con aspecto de
semilla.

Fiche de relevarmento de campo

Nombre cientifico. Baccharis darwinii

Nombre vulgar. Chilquilla

Familia. Asteraceae

Comentarios. Subarbusto. Sufrutices de
20-60 cm de alto, ramosos, revestidos por
nidos pilosos, Hojas sésiles, lineares, de 1-3
cm x 1-3 mm, agudas en el dpice, enteras
en el margen , en apariencia 1-nervadas,
Capitulos pedunculados, solitarios en el
extremo de las ramitas, formando en
conjunto un corimbo folioso imple o
compuesto. Capitulos pistilados con
involucro acampanado de 5-7 x 4-5 mm.
Flores 18-27; corolas de 2-4,5 mm de largo,
truncadas en el dpice. Papus 2-3-seriado,
acrescente.

15 de Mayo de 2017

Pagina 16 de 36

‘4

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén WY PF |

Linea de Base de Biota

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Fiche de relevarmento de campo

Nombre cientifico. Amsinckia calycina
Nombre vulgar. Ortiguilla

Familia, Boraginaceae

Comentarios. Hierba de 10-50 cm de alto,
ascendente a erecta, ramosa, cubierta de
pelos cortos entremezclados con pelos
dsperos. Hojas lineales de 12 a 10x 2a 20
mm, agudas , pubescentes. Inflorescencias
curvadas, de 10 cm. Flores con caliz
acrescente a la madurez y corola amarilla-
anaranjada, de unos 10 mm, tubulosa,
terminada en 5 lobulos estrechamente
triangulares, acuminados. Fruto compuesto
por 4 segmentos, con una quilla notable y
costillas. Florece en verano.

Fiche de relevarmento de campo

Nombre cientifico. Erodium cicutarium
Nombre vulgar. Alfirerillo

Familia. Geraniaceae

Comentarios. Hierba anual o bienal, muy
variable en tamafio y aspecto, peluda, con
© sin tallos, con ramas ascendentes
postradas. Hojas con lamina de 5-15 cm,
varias veces divididas, las inferiores
generalmente en roseta apretada contra el
suelo, las superiores opuestas sobre los
tallos. Flores en grupos de 4 a 7, rosadas,
con S sépalos hirsutos y 5 pétalos de 5 a9
mm. Fruto con mericarpos alargados y
peludos, con apéndices que se enroscan,

15 de Mayo de 2017

Pagina 17 de 36

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

""aza

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

fiche de relevannento de campo

Nombre cientifico. Grindelia chiloensis
Nombre vulgar. Boton de oro

Familia. Asteraceae

Comentarios. Subarbustos hasta de 1 mde
alto, muy resinosos. Tallos erectos, hojosos
en su parte distal. Hojas sésiles, con la
lamina angostandose en un
pseudopeciolo, elipticas o angostamente
elipticas, de 33-91 x 7-21 mm, de pice
obtuso a agudo, margen entero o dentado.
Flores diformas, las marginales con corola
liguada, con limbo eliptico, 3-dentado, de
15-30 x 1,7-5,6 mm; las del centro con
corola tubulosa de 6-10 mm de largo.
Papus formado por 6-13 aristas de 6-13
mm de largo, paleaceas, ciliadas.

che de relevaniento de campo

Nombre cientifico. Baccharis nivalis
Nombre vulgar, Mosaiquillo nival

Familia. Asteraceae

Comentarios. Hierbas pigmeas,
tizomatosas, con tallos decumbentes o
ascendentes, glabros o algo pubérculos, de
4-10 cm de alto. Hojas lineares, de 0,6-2(-
2,5) cm x 1-3 mm, agudas en el apice,
enteras y con frecuencia revolutas en el
margen, en apariencia 1-nervadas,
Capitulos largamente  pedunculados,
solitarios en el apice de las ramitas.
Capitulos pistilados con involucro
hemisférico de 4-6 x 6-9 mm; filarios en 3-
4 series, agudosFlores 21-34; corolas ca.
4mm de largo, apenas denticuladas en el
pice. Aquenios ca. 1,2 mm de largo.

eerieral

Jetalle

15 de Mayo de 2017

Pagina 18 de 36

‘4

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

""aza

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Ficha de relevarmento de campo

Nombre cientifico. Acontholippia seriphioides
Nombre vulgar. Tomillo

Familia, Verbenaceae

Comentarios. Arbustos aromaticos de 30-
100 cm de alto, algo postrados en la base,
con ramas espinescentes, Hojas opuestas,
muchas veces con fasciculos axiliares de
hojas mas pequefias, sésiles, base atenuada,
apice subotuso, Sinflorescencia en
pleibotrios homotéticos, formada por
espigas axiliares solitarias, muchas veces
agrupadas hacia el apice de las ramas.
Flores pequefias, subsésiles, bracteas
florales ovadas, de menOor longitud que el
caliz, de 2mm, Fruto dividido en 2 clusas de
2mm de largo.

Ficha de relevarmento de campo

Nombre cientifico. Colligaja integerrima

Nombre vulgar. Coliguay

Familia, Euphorbiaceae

Comentarios. Arbusto de 0,50-2 m de altura,
glabro, ramoso, ramas _ pardo-rojizas con
nudos marcados. Hojas de 5-10 em x 4-8 mm,
lanceoladas, coridceas, 1-nervias, el nervio
bien destacado y mas claro, casi blanco, que el
verde seco de las hojas, mucronadas, de
posicién ascendente. Inflorescencias en
espigas axilares, rojizas, mas cortas que las
hojas. Flor pistilada: bracteas 2, angostamente
ovadas, angudas, sépalos 2-3; estilos 2-3,
encorvados, cara adaxial papilosa, la abaxial
lisa, libres; ovario2-3-locular. — Semilla
subglobosa, glabra.

15 de Mayo de 2017

Pagina 19 de 36

%%, Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén WY PF |
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. www.scudelati.com.ar

Fiche de relevarmento de campo

Nombre cientifico. Retanilia patagonica
Nombre vulgar. Malaspina

Familia, Rhamnaceae

Comentarios. Arbusto espinoso
perennifolio. Desarrolla espinas opuestas
Y gruesas que se transforman en ramas
simétricas de color verde claro, al inicio
de la primavera, abundantes flores
pequefias de color blanco cremoso la
cubren cambiando su aspecto hostil.
Simultaneamente aparecen sus hojas que
varian de tamafio de acuerdo a las
condiciones de humedad y proteccién. a
medidas que avanza la estacién comienza
a perder su follaje, Dejando al desnudo
sus ramas espinescentes.

fiche de relevamiento de campo

Nombre cientifico. Berberis microphylla

Nombre vulgar. Calafate

Familia. Berberidaceae

Comentarios. Arbusto perenne espinoso
muy ramificado, de aspecto tortuoso.
Ramas rojo vinosas cuando jévenes, y
castafias o griséceas cuando viejas,
siempre glabras, brillantes con surcos
bien notables. Espinas simples o
raramente 3-fidas. Hojas 5-7 fasciculadas,
sésiles 0 pecioladas, membranaceas (en
primaveraja levemente coridceas (en
verano y otofio). Flores solitarias o en
fasciculos 2-3-(4-) floros 0 en pequefas
inflorescencias racimosas 2-3-(4-)fioras.

15 de Mayo de 2017 Pagina 20 de 36

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Fiche di

Nombre cientifico. Senecio filaginoides
Nombre vulgar. Charcao, Mata mora

Familia. Asteraceae

Comentarios. Arbustos hemisféricos,
ramosos, de 0,50-1 m de alto, densamente
tomentosos; tallos hojosos hasta el dpice.
Hojas alternas, sésiles, con laminas lineares,
de 1-4 cm x 1-2 mm, agudas en el dpice,
enteras o con 1-3 pares de dientes o Idbulos
cortos. Capitulos discoides, dispuestos en
cimas corimbiformes densas en el apice de los
tallos. Flores isomorfas 15-25, con corolas
amarillentas 0 rosadas, tubulosas, de 6-8 mm
de largo, cortamente S-lobadas, Idbulos
triangulares. Papus blanco de 7-8 mm de
largo.

2.5 INDICADORES

2.5.1 COBERTURA

Debajo se indica en forma grafica el porcentaje de cobertura por especie identificada

en cada una de las transectas y el porcentaje de suelo sin cobertura.

15 de Mayo de 2017

Pagina 21 de 36

KA

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

"Saza

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

scudelati.com.ar

5%

5%
20%
5%

5%

10%

™ Monttea aphylla
m Lycium chilense
™ Carex argentina

™ Chuquiraga
avellanedae
™ Stipa speciosa

™ Baccharis
darwinii

m Amsinckia
calycina

lm Grindelia
chiloensis

= Suelo desnudo

Grafico 01. Porcentaje de Cobertura — Flora 1.

20% 25%

5%

10%
25% 5%
10%

™ Colligaja
integerrima

lm Lycium chilense

m Erodium
cicutarium

m Acantholippia
seriphioides
m Stipa speciosa

™ Carex argentina

= Suelo desnudo

Grafico 02. Porcentaje de Cobertura —

Flora 2.

15 de Mayo de 2017

Pagina 22 de 36

* Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén

Linea de Base de Biota

"Soa

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

10% 15%

25%

15%

mw Lycium chilense
m Stipa speciosa

m Senecio
filaginoides

™ Colligaja
integerrima

mAcantholippia
seriphioides

m Retamilla
patagonica

= Suelo desnudo

Grafico 03. Porcentaje de Cobertura — Flora 3.

30%

20%

m@ Lycium chilense

m Colligaja
integerrima

m Stipa speciosa

m Retamilla
patagonica

@ Acantholippia
seriphioides

= Suelo desnudo

Grafico 04. Porcentaje de Cobertura — Flora 4.

15 de Mayo de 2017

Pagina 23 de 36

KA

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

"Soa

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

15%

10%

9
5% 20%

30%

= Colligaja
integerrima

m Erodium
cicutarium

@ Baccharis nivalis

§ Stipa speciosa

@ Retamilla
patagonica

@ Amsinckia calycina

m Lycium chilense

= Suelo desnudo

Grafico 05. Porcentaje de Cobertura — Flora 5.

15%

10%

10%
5%

20%
5%
5%
20%

10%

™ Stipa speciosa

m Erodium
cicutarium
mw Amsinckia calycina

m Colligaja
integerrima

m Retamilla
patagonica

@ Carex argentina

@ Baccharis nivalis

m Lycium chilense

Grafico 06. Porcentaje de Cobertura — Flora 6.

15 de Mayo de 2017

Pagina 24 de 36

* Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leon

Linea de Base de Biota

"Soa

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

scudelati.com.ar

15%

5%
5%

10% 5%

lm Carex argentina

m Erodium
cicutarium
m Stipa speciosa

m Baccharis nivalis

™ Colligaja
integerrima

m Retamilla
patagonica
Acantholippia
seriphioides

m Berberis
microphylla

= Suelo desnudo

Grafico 07. Porcentaje de Cobertura — Flora 7.

15% 10%
5%
109 30%
15%
10% 5%

@ Acantholippia
seriphioides
Stipa speciosa

™ Colligaja
integerrima

@ Retamilla
patagonica

m Berberis
microphylla

m Lycium chilense

Senecio
filaginoides
= Suelo desnudo

Grafico 08. Porcentaje de Cobertura — Flora 8.

15 de Mayo de 2017

Pagina 25 de 36

KA

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

"Soa

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

10%

20%

lm Stipa speciosa

m™ Colligaja
integerrima

m Retamilla
patagonica

m Berberis
microphylla

@ Acantholippia
seriphioides

= Suelo desnudo

Grafico 09. Porcentaje de Cobertura

—Flora9.

20%
9,
5% 40%
5%
20%

10%

@ Stipa speciosa

m Berberis
microphylla

m Retamilla
patagonica

@ Colligaja
integerrima

™ Carex argentina

= Suelo desnudo

Grafico 10. Porcentaje de Cobertura — Flora 10.

En base a lo presentado en los graficos precedentes, se puede observar un promedio

de suelo desnudo del 17%. Con un total de 15 especies presentes en los sitios de

monitoreo, es la especie Stipa speciosa la que posee mayor porcentaje de cobertura

(24,5%).

15 de Mayo de 2017

Pagina 26 de 36

*% Estudio de Impacto Ambiental "
Parque Eélico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. www.scudelati.com.ar

2.5.2 DIVERSIDAD

Debajo se indican en forma numérica para cada una de las transectas los distintos
indices determinados sobre diversidad.

Riqueza (S) 8
Indice de Simpson (D) | 0,1000 | 0,040 [| 0,0400 | 0,0025 | 0,0000 | 0,0100 | 0,025 0.0025 | 0,025
Indice de Shannon (H) | 1,7034 | -0,3219 -0,3219 | -0,1498 -0,2303 | -0,2303 | -0,1498 -0,1498 -0,1498
No 80
Na 55
Nz 10,0
Riqueza (S) 6
Indice de Simpson (D) | 0,0875 | _0,0625 0,0100 0,0025 0,0100 0,0000 | 0,0025
Indice de Shannon (H) | 1,4532 | _ -0,3466 -0,2303 | -0,1498 -0,2303 -0,3466 | -0,1498
No 6,0
Na 43
N2 11,4
Riqueza (S) 6
Indice de Simpson (D) | 0,1600 | _ 0,0225 0,0625 0,0225 0,0100 0,0400 0,0025
Indice de Shannon (H) | 1,6176 | _-0,2846 -0,3466 | -0,2846 -0,2303 -0,3219 -0,1498
No 6,0
Na 5,04
Nz 6,25
Riqueza (S) 5
Indice de Simpson (D) | 0,1600 | _0,0100 0,0900 0,0400 0,0100 0,0100
Indice de Shannon (H) | 1,3739 | — -0,2303 -0,3612 -0,3219 -0,2303 -0,2303
No 5,0
Ni 4,0
N2 6,3

15 de Mayo de 2017 Pagina 27 de 36

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

qv Pr |

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Riqueza (S) 7
Indice de Simpson (D) | 0,1475 | _0,0100 0,025 0.0025 | 0,0400 | 0,090 0.0025 | 0,000
Indice de Shannon (H) | 1,5930 | -0,2303 | -0,1498 | -o1498 | -03219 | -0,3612 | -01498 | -0,2303
No 7,0
Na 4,92
Nz 678

Riqueza (S) 8
Indice de Simpson (D) | 0,1075 | _0,0400 0,025 0,0025 | _0,0400 0,010 0.0025 | 0,010 | 0,000
Indice de Shannon (H) | 1,7839 | _-0,3219 -o1a98_ | -o1498 | -0,3219 | -0,2303 | -o1498 | -0,2303 | -0,2303
No 80
Ni 5,95
Ne 9,30

Riqueza (S) 8
Indice de Simpson (D) | 0,1075 | 0,0225 0,0025 | 0,0625 | 0,0025 0,0100 0,025 0,0025 0,025,
Indice de Shannon (H) | 1,6103 | -0,2846 | -0,1498 | -0,3466 | -0,1498 | -0,2303 -0,1498 -0,1498 -0,1498
No 8,0
Na 5,00
Nz 930

Riqueza (S) 7
Indice de Simpson (D) | 0,1475 | _ 0,0100 0,0900 0,025 0,0100 00,0225 0,0100 0,025
Indice de Shannon (H) | 1,6361 | _-0,2303 0.3612 -0,1498_ | -0,2303, -0,2846 | -0,2303 -0,1498
No 70
Ni 5,14
Nz 6,78

Riqueza (S) 5
Indice de Simpson (D) | 0,1950 [| _0,0900 0,0025 (0,0400 0,0400 0,0225
Indice de Shannon (H) | 1,4393 | -0,3612 -0,1498 =0,3219 -0,3219 -0,2846
No 5,0
Na 4,22
N2 5,13

15 de Mayo de 2017

Pagina 28 de 36

*% Estudio de Impacto Ambiental "
Parque Eélico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17
Autor. Scudelati & Asociados S.A. www.scudelati.com.ar
Riqueza (S) 5
de Simpson (D) | 0,2150 | _0,1600 0,0100 0,0400 09,0025, 0,0025
indice de Shannon (H) | 1,2182 | -0,3665 -0,2303 -0,3219 -0,1498 -0,1498
No 5,0
Na 3,38
Nz 465

Analizando las transectas relevadas se puede apreciar que los diez sitios poseen un
promedio de riqueza de 7 especies.

Conforme al indice de Simpson, el promedio de las transectas relevadas posee una
diversidad media (0,14).

2.5.3 EQUITABILIDAD

Debajo se indican en forma numérica para cada una de las transectas los distintos
indices determinados sobre equitabilidad.

‘Abundancia (ni) 82 7 a 40 36 2B B 33 361
Abundanciarelativa(pi) | 20% 20% 5% 10% 10% 5% 5% 5%
Indice de Pielou (J) 082
Indice de Hill (E) 182
Abundancia (ni) 117 35 27 54 108 30 371
Abundancia relativa (pi) 25% 10% 5% 10% 25% 5%
Indice de Pielou (J) 0,81
Indice de Hill (E) 2,67
Abundancia (ni) B 94 78 36 74 27 382
Abundancia relativa (pi) 15% 25% 15% 10% 20% 5%
Indice de Pielou (J) 0,90
Indice de Hill (E) 1,24
Abundancia (ni) 61 86 7 52 49 325
Abundancia relativa (pi) 10% 30% 20% 10% 10%
Indice de Pielou (J) 085
Indice de Hill (E) 1,58

15 de Mayo de 2017 Pagina 29 de 36

“Af

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leén
Linea de Base de Biota

qv Pr |

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

Abundancia (ni) 37 19 20 76 86 18 33 289
Abundanciarelativa(pi) | 10% 5% 5% 20% 30% 5% 10%
Indice de Pielou (J) 0,82
Indice de Hill (E) 138

‘Abundancia (ni) 88

‘Abundanciarelativa (pi) | 20% 5% 5% 20% 10% 5% 10% 10%
Indice de Pielou (1) 086
Indice de Hill (E) 156

‘Abundancia (ni)

‘Abundancia relativa (pi)

Indice de Pielou (3)

Indice de Hill (E)

Abundancia (1 33 96 37 36 29 200
‘Abundancia relativa (pi) 10% 30% 5% 10% 15% 10% 5%
Indice de Pielou (!) 084
Indice de Hill (E) 132

Abundancia (ni)

Abundancia relativa (pi)

347

Indice de Pielou (J)

Indice de Hill (E)

Abundancia (ni) 92 34 26 88 38 278
Abundancia relativa (pi) 40% 10% 20% 5% 5%
Indice de Pielou (J) 076
Indice de Hill (E) 1,38

las transectas poseen una equitatividad alta (0,83).

Conforme a lo observado en el indice de Pielou se puede determinar que en promedio

15 de Mayo de 2017

Pagina 30 de 36

*Z Estudio de Impacto Ambiental "
Parque Eélico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17
Autor. Scudelati & Asociados S.A. www.scudelati.com.ar
2.6 CONSERVACION

Segtn las especies relevadas a continuaci6n se detalla el estado de conservacion de

las mismas segun la legislacién nacional y provincial.

Marco Nacional. Resolucién 84/10 de la Secretaria de Ambiente y Desarrollo
Sustentable de la Nacion, denominada Lista Roja Preliminar de las Plantas Endémicas
de la Argentina donde las categorias son

Plantas muy abundantes en los lugares de origen y con amplia distribucion geografica en
mas deuna de las grandes unidades fitogeograficas del pais (Selva Misionera, Selva
Tucumano-Oranense, Chaco, Espinal, Pampa, Monte, Puna, Patagonia, Altoandina,

Bosques Subantarticos).
Plantas abundantes, presentes en solo una de las grandes unidades fitogeograficas del

2 pais

3 Plantas comunes, aunque no abundantes en una o mas de las unidades fitogeograficas
del pais (caso de taxones con distribucion disyunta).

4 Plantas restringidas a una sola provincia politica, o con areas reducidas compartidas por

dos o mas provincias politicas contiguas.
Plantas de distribucién restringida (como 4) pero con poblaciones escasas 0 sobre las
5 que se presume que puedan actuar uno o mas factores de amenaza (destruccion de
habitat, sobreexplotaci6n, invasiones bioldgicas, etc.).
Tabla 05. Categorias conforme la Resolucién 84/10

A continuaci6n se listan las especies relevadas en el area de estudio se encuentran

categorizadas:
[__Famitia | Nombre cientifico | Nombre vulgar _[Resoluci6n 84/10 |
Baccharis darwinii Chilquilla Sin Clasificar
Baccharis nivalis Mosaiquillo nival Sin Clasificar
Asteraceae Chuquiraga avellanedae Trallao 2
Grindelia chiloensis Boton de oro Sin Clasificar
Senecio filaginoides Mata mora Sin Clasificar
Berberidaceae Berberis microphylla Calafate Sin Clasificar
Boraginacea Amsinckia calycina Ortiguilla Sin Clasificar
Cyperaceae Carex argentina Coironcito Sin Clasificar
Euphorbiaceae Colligaja integerrima Coliguay Sin Clasificar
Geraniaceae Erodium cicutarium Alfirerillo Sin Clasificar
Plantaginaceae Monttea aphylla Mata sebo 2
Poaceae Stipa speciosa Coirén amargo Sin Clasificar
Rhamnaceae Retanilla patagonica Malaspina 3
Solanaceae Lycium chilense Yaoyin Sin Clasificar
Verbenaceae | Acantholippia seriphioides Tomillo 2

Tabla 06. Lista Roja de Plantas Endémicas de la Argentina
Resolucién 84/10

15 de Mayo de 2017 Pagina 31 de 36
KA

Estudio de Impacto Ambiental
Parque Edlico Cafiadén Leon
Linea de Base de Biota

BY Pr

Cliente. YPF Energia Renovable S.A.

EIA PECL 001/17

Autor. Scudelati & Asociados S.A.

www.scudelati.com.ar

3 FAUNA NATIVA E INTRODUCIDA

IENTOS

3.1 UBICACION DE LOS RELEVAMI

Durante el relevamiento de campo en los siguientes puntos de monitoreo, fueron

identificadas las especies que se detallan debajo.

Puntos de Coordenadas

monitoreo Latitud Longitud
FAL 46°35'0.97"S 67°40'9.36"0
FA2 46°36'36.43"S 67°38'43.12"0
FA3 46°36'55.53"S 67°35'57.41"0
FA4 46°34'31.33"S 67°37'31.62"0
FAS 46°35'14.76"S 67°36'35.44"0

Tabla 04. Ubicaci6n de sitios de relevamiento.

Imagen 02. Ubicacién de los sitios de relevamiento.

Google Ea

Especie Nombre comin Tera, Cantidad
Mamiferos | Lama guanicoe Guanaco Visualizacion 2

Tabla 05. Indicadores de mamiferos identificados.

15 de Mayo de 2017

Pagina 32 de 36

KA

Estudio de Impacto Ambiental

Parque Eélico Cafiadén Leén WY PF |
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. www.scudelati.com.ar

3.2 FICHA DE FAUNA REPRESENTATIVA

Debajo se presentan fichas de las especies identificadas con la informacién grafica

que documenta su presencia en campo.

Fiche de relevamento ae capo.

Nombre cientifico. Lama guanicoe
Nombre vulgar. Guanaco
Lista Roja de la UICN. Preocupacién menor

Comentarios: Mamifero con un peso
corporal de 100-140 kg, Es el mas alto de
la fauna sudamericana. Es similar a la
vicufia por su aspecto gracil, cuello largo y
patas delgadas. Se diferencia de ella por
ser mas grande y robusto, carecer de
vellon en el pecho, presentar callosidades
en el lado interno de las patas anteriores y
por su coloracién. El pelaje es lanoso y
espeso, de color leonado rojizo en las
partes dorsales, gris plomizo en la cabeza,
cara y orejas y blanco puro en las partes
ventrales, Habita en zonas abiertas y
raramente se lo encuentra en bosques.

Genera

Detalle

3.3 ESTATUS DE CONSERVACION

Marco Internacional. “Red List” de la Union Internacional de Conservacion de la

Naturaleza — IUCN (www.iucnredlist.org). Debajo se indican las categorias de

conservaci6n.
En Peligro Un taxon esta en Peligro Critico cuando la mejor evidencia disponible indica que se
Critico enfrenta a un riesgo extremadamente alto de extincion en estado salvaje.
En Peligro Un taxon esta en Peligro cuando la mejor evidencia disponible indica que se enfrenta
aun riesgo muy alto de extincion en estado salvaje.
Vv Un taxon esta en Peligro cuando la mejor evidencia disponible indica que se enfrenta
‘ulnerable " ania r
aun riesgo alto de extincion en estado salvaje.
Casi Un taxon no califica en ninguna de las categorias anteriores pero esta cerca de
Amenazada Calificar o puede calificar para una categoria amenazada en un futuro cercano.
Preocupacion Un taxon no califica en ninguna de las categorias anteriores. Se incluyen taxones
Menor generalizados y abundantes en esta categoria.

Tabla 10. Categorias conforme la Resolucion la Red List de IUCN

Conforme estas categorias se clasificaron las especies relevadas en el area de estudio:

15 de Mayo de 2017 Pagina 33 de 36
KA

Estudio de Impacto Ambiental "
Parque Eélico Cafiadén Leén
Linea de Base de Biota

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudel.

jati & Asociados S.A. www.scudelati.com.ar

Marco

Preocupacion

Mamifero Lama guanicoe Guanaco

menor

nacional. Conforme el marco normativo nacional se clasifican las especies de

la fauna silvestre conforme al siguiente ordenamiento:

wW

Especies en peligro de extincién: aquellas especies que estan en peligro
inmediato de extincidn y cuya supervivencia sera improbable si los factores
causantes de su regresi6n continuar actuando.

Especies amenazadas: aquellas especies que por exceso de caza, por
destruccién de su habitat o por otros factores, son susceptibles de pasar a la
situacion de especies en peligro de extincidn.

Especies vulnerables: aquellas especies que debido a su numero
poblacional, distribucin geografica u otros factores, aunque no estén
actualmente en peligro, ni amenazadas, podrian correr el riesgo de entrar en
dichas categorias.

Especies no amenazadas: aquellas especies que no se situan en ninguna de
las categorias anteriores y cuyo riesgo de extincién 0 amenaza se considera
bajo.

Especies insuficientemente conocidas: aquellas especies que debido a la
falta de informacién sobre el grado de amenaza o riesgo, 0 sobre sus
caracteristicas bioldgicas, no pueden ser asignadas a ninguna de las
categorias anteriores.

Estas clasificaciones son utilizadas por la Resoluci6n 1030/2004 (Anfibios, Reptiles y

Mamiferos) y la Resolucién 348/2010 (Aves) para establecer el grado de

conservacién de especies autéctonas. A continuacién se detallan las especies

clasificadas por estas normativas que se relevaron en el area de estudio:

Mamifero Lama guanicoe Guanaco Sin clasificar

15 de Mayo de 2017 Pagina 34 de 36

¢, Estudio de Impacto Ambiental
G Parque Ealco Caogen Let DY PF

Cliente. YPF Energia Renovable S.A. EIA PECL 001/17

Autor. Scudelati & Asociados S.A. scudelati.com.ar

4 CONCLUSIONES

En cuanto a los sitios de relevamiento de flora, la vegetacion observada representa un
83% de cobertura promedio del lugar, mientras que el 17% restante pertenece al suelo
desnudo de la region. Se pudo constatar que dicha vegetacion se corresponde con la
Regién Fitogeografica Patagénica, donde predomina la estepa arbustiva y herbacea.
Con un total de 15 especies presentes en los sitios de monitoreo, es la especie Stipa
speciosa (coirén amargo) la que posee mayor porcentaje de cobertura (24,5%). Otra
de las especies que se pudieron reconocer durante el relevamiento fueron Baccharis
darwinii (Chilquilla), Baccharis nivalis (Mosaiquillo nival), Chuquiraga avellanedae
(Trallao), Grindelia chiloensis (Boton de oro), Senecio filaginoides (Mata mora),
Berberis microphylla (Calafate), Amsinckia calycina (Ortiguilla), Carex argentina
(Coironcito), Colligaja integérrima (Coliguay), Erodium cicutarium (Alfirerillo), Monttea
aphylla (Mata sebo), Retanilla patagonica (Malaspina), Lycium chilense (Yaoyin) y la
Acantholippia seriphioides (Tomillo).

Analizando las transectas relevadas se puede apreciar que los diez sitios poseen un
riqueza promedio de 7 especies. Conforme al indice de Simpson, el promedio de las

transectas relevadas posee una diversidad media (0,14).

Por otro lado, conforme a lo observado en el indice de Pielou se puede determinar que

en promedio las transectas poseen una equitatividad alta (0,83).

En lo que respecta a fauna, fue identificado 1 mamifero mediante su visualizacién en

la zona, el cual fue el Lama guanicoe (guanaco).

15 de Mayo de 2017 Pagina 35 de 36

¢, Estudio de Impact:
G Parque Edlico

Cliente. YPF Energia Renovable S.A.

scudelati.com.ar

Autor. Scudelati & Asocia

5 BIBLIOGRAFIA
 Bilenca, D. y F. Mifiarro. 2004. Identificacién de Areas Valiosas de Pastizal
(AVPs) en las Pampas y Campos de Argentina, Uruguay y sur de Brasil.

Fundacion Vida Silvestre Argentina. Buenos Aires.

Sitios Web.

www. floraargentina.edu.ar
www.iucnredlist.org
www.infoagro.com
www.infoleg.gob.ar
www.patrimonionatural.com
www.rian.inta.gov.ar

www.sib.gov.ar

€e¢e ees ¥

www.sinavimo.gov.ar

15 de Mayo de 2017 Pagina 36 de 36

